Citation Nr: 1727806	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  09-15 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for musculoligamentous strain of the bilateral shoulders.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Heather E. Van Hoose, Esquire


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1991 to March 1995.

The matter of musculoligamentous strain of the bilateral shoulders comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO denied entitlement to a TDIU in a January 2014 rating decision.

In an August 2012 Board decision and remand, the Board further specified the issues of DJD and polyarthalgia into two issues: service connection for DJD of the ankles, hips, and shoulders, to include as secondary to back and knee disabilities; and service connection for polyarthralgia of the ankles, hips, and shoulders, to include as secondary to back and knee disabilities.  Since the August 2012 decision, VA granted service connection for bilateral ankle DJD and bilateral hip musculoligamentous strain. 

In an April 2017 supplemental statement of the case (SSOC), the RO recharacterized the two issues of DJD and polyarthalgia into a single claim for entitlement to service connection for DJD or polyarthalgia of the bilateral shoulders.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative, competent evidence fails to demonstrate that the Veteran's musculoligamentous strain of the bilateral shoulders was incurred in or aggravated by his active duty service.


CONCLUSION OF LAW

The criteria for musculoligamentous strain of the bilateral shoulders have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103A, 5107 (West 2014); 38 C.F.R.       §§ 3.303, 3.306, 3.307, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Merits of the Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show the following: (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2016).

The Veteran contends that his bilateral shoulder pain began in service at the same time that the Veteran injured his cervical spine.  In a July 2012 Board hearing, the Veteran testified that he injured his neck in service when he fast roped out of a helicopter and a fellow soldier landed on his head.  He further testified that he had experienced neck pain since this accident.  The Veteran received service connection for DJD of the cervical spine.  In the matter at hand, the Veteran contends that he currently experiences musculoligamentous strain of the bilateral shoulders, and that his condition is directly related to service, or in the alternative, secondarily related to injuries sustained during the helicopter incident in service.  

Regarding the requirement for a current diagnosis, the Veteran underwent a VA medical examination in March 2017 to determine the nature and etiology of his shoulder pain.  While previous medical examinations had diagnosed the Veteran with polyarthalgia and DJD of the AC joints, the most recent examiner found that the Veteran's symptoms most closely resemble a diagnosis of musculoligamentous strain of the bilateral shoulders.  The examiner further noted that X-rays did not reveal any current DJD.  The Board finds the March 2017 VA examination to be the most competent and credible evidence to date, and also finds that the Veteran has a current diagnosis of musculoligamentous strain of the bilateral shoulders.  

Regarding the requirement of an in-service incurrence or aggravation of a disease or injury, the Board notes that service treatment records (STRs) are silent as to an in-service shoulder injury.  However, the Veteran states that his shoulder pain emerged alongside his in-service cervical spine injury.  The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet App 465 (1994).  The Board finds that the Veteran's statements regarding the onset of his shoulder pain are competent and credible.  While noting that the Veteran has already received service connection for an injury stemming from this in-service incurrence, the Board finds that the Veteran has satisfied the in-service incurrence or aggravation requirement as it pertains to his musculoligamentous strain of the bilateral shoulders.  

Regarding the requirement of a nexus between the claimed in-service disease or injury and the present disease or injury, the Veteran was afforded a VA examination in March 2017.  The VA examiner reviewed the Veteran's STRs, private treatment records, and examined the Veteran.  After taking those actions, the examiner opined that it is less likely as not that this condition was sustained in service, and that it is less likely as not that this condition is secondarily related to any of the Veteran's service-connected conditions.  The examiner concluded that the only service-connected condition that "remotely could be associated with bilateral shoulder pain would be cervical DJD with bilateral radiculopathy."  Further, it was noted that the loss of the Veteran's shoulder range of motion was associated not with his musculoligamentous strain, but rather with the cervical DJD with bilateral radiculopathy.  Finally, the examiner concluded that there is no reason to indicate that the Veteran's shoulder strain can be aggravated beyond its natural progression by any of his service-connected conditions.

The Board also reviewed the September 2008 private treatment record in which the Veteran's private doctor, Dr. Blackburn, simply stated that the Veteran's polyarthalgia, DJD, and degenerative disc disease are directly related to the Veteran's in-service back injury.  Unfortunately, the doctor did not indicate what factual information he based his opinion.  There was no evidence that he examined the Veteran's STRs and he did not provide a thorough analysis of how the Veteran's current disability was related to her military service.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  Accordingly, the most probative value of a medical opinion comes from its reasoning. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board finds that Dr. Blackburn's opinion has no probative value as to the origins and etiology of the Veteran's current shoulder condition because the doctor did not provide a well-reasoned and thoughtful rationale to support his conclusion.  See Prejean v. West, 13. Vet App. 444, 448 (2000).

Therefore, the Board finds the March 2017 VA examination the most probative medical evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In reaching this conclusion, the Board noted Dr. Blackburn's opinions, but the Board finds that the VA examination is the most probative evidence available because it was well reasoned, more detailed, and it cited to the relevant evidence of record.  

The Board finds that the preponderance of the evidence shows that the Veteran's musculoligamentous strain of the bilateral shoulders was not caused by or related to the Veteran's military service, nor is it secondarily related to any of the Veteran's service-connected conditions.  In reaching this conclusion, the Board has considered the Veteran's lay statements and medical information, but finds the March 2017 VA examination to be the most probative evidence of record.  Accordingly, the Board finds that entitlement to service connection for musculoligamentous strain of the bilateral shoulders is not warranted because the weight of the probative evidence is against finding a causal association or link between the post-service disability and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(d).

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for musculoligamentous strain of the bilateral shoulders is denied.
REMAND

The Board's May 2015 remand directives have not been completed as is mandatory under the law. Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Board instructed the RO to resend the Veteran the February 2013 Veterans Claims Assistant Act (VCAA) notice outlining the criteria for TDIU to his current address.  To date, no such notice has been sent.  While the RO did issue an SSOC in April 2017, there was no mention of the TDIU claim, and as such the lack of VCAA notice was never cured. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any outstanding VA or private medical evidence pertaining to the Veteran's treatment for degenerative disc disease, nasal septal deformity, acquired psychiatric disability, obstructive sleep apnea, and TDIU.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2.  Send the Veteran VCAA notice pertaining to his claim for TDIU to his current address.  Allow the Veteran and his representative the time to gather evidence pertinent to the Veteran's claim for TDIU.

3.  If necessary, have the file reviewed by an appropriate VA examiner.  Then readjudicate this matter.  Issue a rating decision if the determination is partially or wholly favorable and/or a SSOC if it is partially or wholly unfavorable.  Place a copy of the rating decision and/or SSOC in one of the electronic claims files.  Furnish the Veteran and his representative with a copy of the rating decision and/or SSOC.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


